Name: 81/1026/EEC: Commission Decision of 4 December 1981 approving a programme for the primary storage of cereals and the production of compound feedingstuffs in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-23

 Avis juridique important|31981D102681/1026/EEC: Commission Decision of 4 December 1981 approving a programme for the primary storage of cereals and the production of compound feedingstuffs in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 367 , 23/12/1981 P. 0044 - 0044****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 4 DECEMBER 1981 APPROVING A PROGRAMME FOR THE PRIMARY STORAGE OF CEREALS AND THE PRODUCTION OF COMPOUND FEEDINGSTUFFS IN BELGIUM PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 81/1026/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE BELGIAN GOVERNMENT FORWARDED ITS PROGRAMME FOR THE PRIMARY STORAGE OF CEREALS AND THE PRODUCTION OF COMPOUND FEEDINGSTUFFS ON 10 JUNE 1981 ; WHEREAS THE SAID PROGRAMME RELATES TO THE IMPROVEMENT AND MODERNIZATION OF CEREAL STORAGE FACILITIES WITH THE AIM OF A MORE EFFICIENT UTILIZATION OF THE EXISTING STORAGE CAPACITY , AN IMPROVEMENT OF CEREAL QUALITY AND A BETTER BALANCED REGIONAL SPREAD OF THESE FACILITIES ; WHEREAS IT RELATES WELL TO THE CONCENTRATION AND RATIONALIZATION OF THE CAPACITY OF THE COMPOUND FEEDINGSTUFFS INDUSTRY ; WHEREAS IT CONSTITUTES , THEREFORE , A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN BELGIUM IN RESPECT OF THIS SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE PRIMARY STORAGE OF CEREALS AND THE PRODUCTION OF COMPOUND FEEDINGSTUFFS , FORWARDED BY THE BELGIAN GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 10 JUNE 1981 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 4 DECEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION